 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDKansas National Education AssociationandKansasStaff Organization.Case 17-CA-1197331May 1985DECISION AND ORDER -BY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29June 1984 Administrative Law Judge Rus-sellM. King Jr.issued the attached decision. -TheGeneral Counsel filed exceptions and a supportingbrief, the Respondent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings, 2and conclusions and to adopt the recommendedOrder.The judgedismissed the complaint in its entirety.In doing so,he rejectedthe General Counsel's con-tention that certain"Memoranda of Understand-ing" between the Respondent and various employ-eeswere contrary to the terms of the collective-bargainingcontractthat the Respondent had withthe Union.He noted that the contract did not setforthany "terms of transfer,"such as proceduresto be followed or rightsto be accorded transferredemployees.He also found that,in the absence ofcontractual language or of evidence regarding pastpracticewith regard to transfers,therewas noiIn the absence of exceptions thereto the Board adopts the judge'sfinding that employee Lloyd's "buy-out" agreement was not the subjectof a complaint allegation.2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces its that they are incorrect.Standard DryWall Products,91 NLRB 544(1950), enfd 188 F.2d 362(3d Cir 1951)We have carefully examined the record and find'no basis for reversingthe findingsWe adopt the judge's dismissal of the 8(a)(5) and (1) allegation pertain-ing to employee Johns but for reasons other than that set forth in thejudge's decision The record shows that art.XI, sec. C of the parties' col-lective-bargaining agreement,entitled"Exchange of Positions,"statesWhen two or more employees seek to exchange assignments,the em-ployees involved shall make written request to the employer Theexchange will be contingent upon approval by the employerThe record also shows that in early 1983 employee Johns approachedthe Respondent's executive director,Lloyd,regarding an exchange of po-sitionswith another employee At that time Johns, a nonprobationary em-ployee, was facing possible termination as a result of-his work perfohn-ance Thereafter,following discussions with management representatives,Johns signed a memorandum of agreement settingforththe terms of theexchange including his acceptance of a reversion to probationary statusas a condition of the exchange The exchange was effective on 15 May1983 In light of the nature and circumstances of this personnel action,which we note to be an exchange of positions rather than a transfer ascharacterized by the judge,we find this action, including the Respond-ent's conditioning Johns' exchange of positions on.his-acceptance of pro-bationary status,was privileged by the language of the contract Thecontract contains a specific provision addressing an employee's exchangeof positions which states that such exchange is contingent on the employ-er's approvalAccordingly,we find that the Respondent did not violateSec 8(a)(5) and (1) in directly negotiating the exchange agreement withJohns or conditioning the exchange on his acceptance of.probationarystatus-showing that the Memoranda of Understanding ortransfer agreements violated the Act. The judgefurther found that the Respondent's direct negotia-tions with employees regarding these transfers, andthe conditions imposed by the resulting agree-ments, were privileged by the language of the par-ties'management-rights clause. In light of this con-clusion,he found that the Respondent was underno obligation to comply with the Union's requestfor copies of these transfer agreements or "otherdocuments memorializing extra-contractual agree-ments."The General Counsel has excepted to. thesefindings, contending that the transfer agreementsare contrary to the -terms of the parties' contractand constitute a unilateral change in conditions ofemployment. The General Counsel also argues thatthe Respondent violated Section 8(a)(5) and (1) bydirectly negotiating these agreements with employ-ees andby failing to comply promptly with theUnion's request for relevant information.We . find merit to the General Counsel's excep-tions that the Respondent violated Section 8(a)(5)and (1) by dealing directly with employee Lopesand by failing to timely provide certain requestedinformation. However, while we find merit to theGeneral Counsel's argument that the Respondentimplemented a unilateral change in conditions ofemployment,3with respect to Lopes' transferagreement, -we also find that the Union waived itsrights to bargain regarding this change.The facts, which are fully set forth in the judge'sdecision, are summarized as follows: On 14 Sep-tember 1983, employee Lopes approached the Re-spondent's - executive director, Lloyd, regarding atransfer to another position. On 21 September, theRespondent informed Lopes. that it would, considerhis transfer subject to his acceptance of probation-3 In its exceptions,as noted above,the General Counsel also contendsthat the agreements conditioning the transfer of nonprobationary employ-ees on their acceptance of probationary status are contrary to the termsof the parties' collective-bargaining agreement In this respect,the Gener-alCounsel argues that the contract provides that a new employee remainin probationary status for 1 year and then be accorded permanent statusfor the duration of his employment In support of its argument, the Gen-eralCounsel has cited art XXIX, sec B and art XXX, secs A and B ofthe parties'contract,.,Art XXIX, sec B states--IDuring thefirstyear'of employment, the employee-shall beevaluated two times and once during each,one year_penod thereaf-ter2'During the first year following the effective date of transfer toanother positionthe employee may be evaluated twiceArt XXX, sec A statesNew employees are considered to be in a probationary, periodduring the first twelve(12) months-of employmentSec B states .,,Employees who have successfully completed the probationaryperiod shall be considered as non-probationaryUpon review of these provisions and of the contract overall, we agreewith the judge's finding that there is no showing that the agreements arecontrary to the terms of the parties'contract275 NLRB No. 92 KANSAS EDUCATION ASSN.639ary status.On 22 September Lopes informed a .unionofficer,Kirkbride, of the proposed,- transferand its condition. Although Kirkbride subsequentlyinformed Lopes that the Union did not approve ofthe condition that he accept probationary status,Kirkbride did not otherwise protest the transfer. Atthis-time,Kirkbride first learned of the May 1983Johns agreement.' On 21 October Lopes. signed amemorandum agreeing- to accept probationarystatus asa condition of his transfer. The transferwas effective 26 October. By letter dated. 21 No-vember, the Union protested the Respondent'sdirect-dealing with Lopes and other' employees andrequested copies of the "Memoranda of Under-standing" and all such "extra-contractual agree-ments" with employees since.1980. On 13 Decem-ber 1983, the Respondent, acknowledged receipt ofthis letter, but did not- comply with the requestuntil shortly before the March 1984 hearing.. ,As noted by the judge, the parties' existing col-lective-bargaining contract contains a -clause, whichreserved to management "the right to carry out theordinary and customary functions of managementand to adopt policies .- . . and practices in. further-ance thereof . . . .5 The judge thus, found, that_thetransfer agreements involved in this case were wellwithin management's prerogative 'as the Respondent was simply establishing a practice for carryingout itsmanagementfunction while serving its `bestinterests and those of its employees: - ' "Initiallygaining arethose which set a term or condition ofemployment or regulate The relation between t theemployer and, the employee6 We'thlis find that theterms of an employee's transfer clearly affe_ ct`' em-ployment conditions and are' d mandatory subjectof bargaining.It iswell settled' that' a` union has a'statutory right to be consulted about a 'change af-fecting the terms and conditions -of employment.The' union may waive this right; such' a waivermay hot be lightly inferred but must be 'clda "'ahdunmistakable."MetropolitanEdison Co. v. NLRB,460`U.S.'693'(1983).Applying .these ,principles ;here—' we, do. not- findthat'the management-rights pfovision.of the-parties'contract standing alone constitutes _a, clear and -uii-mistakable waiver , of,the_ Union's-;right_ to.be consulted 'about -employee transfer--arrangements. Theprovision speaks only, generally of retaining,a_tightto carry out the "ordinary - and - customary func-tions" of management and to'adopt policies 'in fur-therance thereof.We do not find transfer rights tobe necessarily contemplated by a broad referenceto "ordinary and ' customary'functions 'of manage-ment" nor do we find the implementation of a per-sonnel action, as is the case here, to be encom-passed in the right to adopt unspecified policies infurtherance of' 'thesemanagement ' functions. 'Theprovision is 'at best vague and' as such insufficientto' 'meet the' standard of a' "clear and -unmistakablewaiver." Thus, we do not find' that the manage-ment-rights clause contained in the parties' contractprivileged the Respondent to negotiate directly orto enter into the transfer agreements.However,-'- while, w'e -find that the management-rights, clause did not serve_as an effective. waiver ofthee . consulted' regarding the'transferagreement,we.find that "the Union,. by itsactions, is, estopped from asserting its ; right to bar-gain over the issue of Lopes: transfer. ,:Once an_ employer notifies" a, union, of a proposedbent upon the, union to act, with due, diligence in-re-questing : bargaining; 7 :'Further, - the' failure`, of . aunion,on.. receipt of -this, notice' 18 to--request, bar-gaining may result in a waiver of:its; rights.9-- . ' ,Thee record shows -'that' I Lopes; consulted' withUnion Official Kirkbride on the matter of the pro-posed, transfer- approximately a -month prior to hissigning " the transfer ' agreement' and the ,effectivedate -of _the -transfer.-, Although Kirkbride informedLopes ;that ' the` Union 'did; "not 'approve of the 'pro-bationary condition attached to the transfer, he didnot indicate that-the Union = otherwise protested thetransfer.1 ° -Although' the transfer was effective 24October =-1983, -it- was not until" approximately' amonth` later "that" the Union formally" protested tothe "Respo'nden't,-' inter"alia; the terms of the transfer.We ' f rid- therefore, in' light of its receipt of noticeof the proposed,transfer,- that by-its actions in pro-moting the 'transfer and in failing to request bargainingover, this:issue';until after" it ,was implement-ed the Union' effectively, acquiesced r in the 'action:In' these.circumstances, we' `find-`that`fthe' Respond=ent<did'.not.;violate Section 8(a)(5)-and_(1) by imple-meriting this' transfer:.,@,,.Yi^T CIS ,'.1i,..tlj;4Seefn 2Art'VII states in fullThe employerietams andreseives "toitself all"rights, powers, privi-leges, duties,responsibilities and authority conferred upon&aiid vestedin itby law, whether exercisedor not, andmall respects-shall retainthe right to carry out the ordinaryand customaryfunctions of man-agement andto adoptpolicies, rules,regulationsand practices in fur-therancethereof except'as limited by the teiriis -of-this agieement"`'6 Latex Industries,252 NLRB 855, 8571(1980)'-'.II., i , z"-,TMeharry'Medical=College,-236NLRB 1396 (1978'6The union's obligation to'request'bargaimng arises upon actual-noticeeven if such notide is received;from if source other than directlyifrom=the'employer'HartmannLuggage'Co:,`173,NLRB 1254 (1968):.1""9City Hosprta!"of East-Liverpool;234 NLRB58 (1978) '10 In fact,as noted by the judge,-the record shows that at least oneunion representative,President.Thomas Flannigan,sought to.promote thetransfer-with the,administrative board"'of-the region'towhich Lopes 're-quested transfer 640DECISIONSLABOR RELATIONS BOARDWe do not find, however, that the failure totimely request bargaining in any way excused theRespondent's direct dealings with Lopes.l 1 An ele-ment of direct dealing with employees is the lackof consent by the designated bargaining representa-tive to these employee contacts.12 As the recordshows that the Respondent negotiated with Lopesand that the Union had no. knowledge of the Re-spondent's contactswith. Lopes until after theywere made, we find that the Respondent violatedSection 8(a)(5) and (1) by these direct negotia-tions.13Finally, contrary to the judge, we find that theRespondent violated Section 8(a)(5) and (1) of theAct by its failure to comply promptly with theUnion's request for information. The record showsthat,by letter dated 26 November 1983 'and ad-dressed to Lloyd, the Union requested a copy of"each and every `Memorandum of Understanding'or any other document memorializing extra-con-tractual agreements with bargaining unit person-nel" since 1980. By letter dated 13 December 1983theRespondent acknowledged receipt of theUnion's request but failed to provide the requestedinformation 'until shortly before the 8 March 1984hearing. In its response to the General Counsel'sexceptions,theRespondent contends that theagreementswere executed in the course of its"day-to-day management," thereby implying that itisunder no obligation to release management-relat-ed information to the Union based on the Union'sbelief that the information is significant. It furtherpoints,out that the matter is moot as the informa-tion has since been provided and that its failure toproduce the information did not prejudice orimpede the Union in bringing this action.We find that its information, which concernsterms of transfer of bargaining unit members, ispresumptively relevant to and necessary for theUnion's performance of its representative duties.We find the reasons proffered by the Respondentdo not justify or excuse its failure to provide theAn employer is obligated to bargain solely with the designated bar-gaining representative This is true even if the employees themselves initi-ate the contactsSpector Freight System,260 NLRB 86, 94 (1982) -' E Spector Freight System,supra at 87' 3 Unlike oui dissenting colleague, we do riot find that the facts of thiscase.support a finding-that the Union acquiesced in the, Respondent'sdirect dealings with Lopes in negotiating a transfer The record clearlyshows that the Union was informed of the proposed transfer only afterdiscussions between Lopes and the Respondent's officials had takenplaceAs noted above, an element of direct dealings is the lack of-con-sent to the employee contacts Here there is no evidence that the Unionknew of or.consented to the Respondent's contacts with Lopestat 'thetime they were made -In these circumstances,while we find that theUnion acquiesced in Lopes' transfer in failing to request bargaining onceithad learned that such a transfer was proposed, we do not find that thereceipt of information following the Respondent'sdirect dealings withLopes serves "as a basis for finding that the Union acquiesced to, thoseinitial, unlawfulcontactsinformation at the time it was requested.Accord-ingly,we find that the Respondent,by failing totimely comply.with the Union's request,violatedSection 8(a)(5) and (1).14AMENDED CONCLUSIONS.OF LAWSubstitute the following paragraphs for Conclu-sions of Law 4, 5, and 6."4.That the Association, by engaging in directnegotiation with Steve .Lopes regarding the termsof his transfer to another -position, unlawfully by-passed the Union in derogation of its position as ex-clusive collective-bargainingrepresentative of theAssociation's employees in violation of. Section8(a)(1) and(5) of the Act."5.That the Association by failing to complywith the Union's 21 November 1983 request forcopies of'agreements directly negotiated with bar-gaining unitemployees since 1980 violated Section8(a)(1) and; (5) of the Act."6. That the association has not otherwise violat-ed the Act."REMEDYHaving found that the Respondent has engagedin certain unfair labor practices within the meaningof the Act, we shall order it to cease and desisttherefrom , and- to take affirmative action designedto effectuate the policies of the Act:-'-ORDERThe National ,Labor, Relations ,Board orders thatthe Respondent, Kansas- National Education Asso-ciation, Topeka, Kansas, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from,(a)Unlawfully bypassing, the Kansas Staff Orga-nization as the exclusive collective-bargaining rep-resentative' of -its unit employees by engaging indirect negotiations with individual unit employeesregarding terms of transfer to another position.'(b) Unlawfully refusing to supply the Union withinformation requested in its letter :of 21 November1983 regarding any agreements directly negotiatedwith bargaining unit employees since 1980. Suchinformation is relevatt i to, = and necessary for, theUnion's performance as bargaining representativeof the unit.-(c)In any i like[ t or ' related '-rhanner interferingwith, i estraining;t or coeicing^'efnployees'int'the ex-ercise of the' rights guaranteed them by-Section 7of the Act.--- ---2.Take the following 'affirmative action neces-sary to effectuate the policies of the Act.14SalemNewsPublishingCo,230NLRB927, 929 (1977) ' KANSAS EDUCATION ASSN(a)Promptly comply with the Union's requestsfor relevant information necessary for its perform-ance as bargaining representative of unit employ-ees.(b)Post at its Kansas offices copies of the at-tached notice marked "Appendix." 15 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 17, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including'all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material..-(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DENNIS, concurring in part and dissent-ing in part.I agree that the Respondent did not violate theAct by transferring employee Lopes, because theUnion acquiesced in the transfer: I also find, inagreement with Member Hunter, that the Respond-ent violated the Act by dealing directly with Lopesabout the transfer.As the Union -did not 'knowabout the Respondent's discussions with Lopeswhile they were in progress; the-Union's later ac-quiescence in the implementation of the transfercannot excuse the direct dealing violation. Finally,Iagree that the Respondent violated the=' Act bynot promptly supplying information - the Union re-quested.Iwould find, however, that the Respondent alsoviolated the Act by conditioning employee Johns'transfer on his reverting to probationary status.The contract makes no provision for an employee'sreverting, to probationarystatus.Consequently,even though the contract allowed Johns and theRespondent to arrange an exchange of positions, itdid not authorize the probationary status condition,and the Union did not acquiesce in such'a condi-tion.'J<CHAIRMAN DOTSON,dissentingin, part.,agree with my colleagues' finding ofan 8(a)(5) vio-lation regarding the: Respondent's ,'direct dealing"with ;employee- Lopes., The-facts,are, not in dispute.Lopes,: believing ' he was -about.. to, , be. terminated,15 If thisOrderis enforced by a Judgment of a=UnitedStates'Court ofAppeals, the wordsin the noticereading "Posted by Order of the Na-tionalLaborRelations Board"shall read"PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the_ _Nation_ -al LaborRelations Board';641asked the Respondent's executive director, Lloyd,about the possibility of a transfer. On 21 Septemberthe Respondent told Lopes that it would consider atransfer if he would agree to revert to probationarystatus.The next day Lopes informed Kirkbride, theprincipal union official responsible for administer-ing the collective-bargaining agreement, of the pro-posal.Kirkbride presented the proposal to theUnion's Staff Rights Committee. On 26 SeptemberKirkbride told Lopes that the committee did notagreewith the reversion to probationary status.Kirkbride also told Lopes to "do what you have todo." Indeed, Union President Flannigan even en-couraged the transfer. The transfer was-effected-on24 October. The Union protested on-21 November,almost 2' months after it had knowledge of the situ-ation.-Based on the foregoing, the majority correctlyfound that the Union acquiesced in the action andthat the Respondent did not violate Section 8(a)(5)by implementing the transfer. I agree. I departfrom the majority's finding that the Respondentviolated Section 8(a)(5) by dealing directly withLopes 'without obtaining the Union's prior consent.Ifind that the Union also acquiesced to the Re-spondent's direct dealing. The Union contends thatitbelieved that Lopes would convey its objectionto transfer to the Respondent. This, along withKirkbride's statement to Lopes to "do what youhave to do," is sufficient to find that the Unionwaived its rights as the bargaining representative inthis matter.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and' abide by this notice.WE . WILL . NOT unlawfully bypass the KansasStaff Organization as the exclusive collective-bar-gaining representative of our unit employees by en-gaging in direct negotiations with individual unitemployees regarding terms of transfer to other po-sitions... ,WE WILL NOT, refuse to comply with the Union'srequest for, releant information necessary for itsperformance as bargaining representative of ourunit employees.WE WILL NOT in any like or related mannerinterferewith,` restrain, or coerce you in the exer- 642-DECISIONS OF NATIONAL, LABOR RELATIONS BOARDcise of the rights guaranteed-you by Section 7 ofthe Act.,quests for relevant- information ' necessary for itsperformance' as bargaining representative - of ourunit employees.KANSAS NATIONAL EDUCATION AS-SOCIATIONDECISION''STATEMENT OF THE CASEThis case was heard,by me in Topeka,Kansas,on March8, 1984. The charge was filed by the Kansas Staff Orga-nization(theUnion) on December 22, 1983.1 The com-plaintwasissued on February 1, 1984, by the RegionalDirector. for Region 17 of the National Labor RelationsBoard (the Board) off behalf of the Board's GeneralalEducation Association (the Association) bypassed theUnion and dealt directly with individual employees bynegotiating terms' of transfer *with employees which were'contrary to the transfer provisions ' contai'ned' in the col-'lective-bargaining agreement ' then in' effect," and failedand refused,to furnish the Union information `necessaryand relevant for the'-performance of it's` function as theexclusive representative -of 'bargaining unit employees, allill 'violation of 'Section: 8(a)(5) and (1) of the NationalLabor Relations 'Act (the Act).8demeanor of the witnesses; and after due consideration ofthe briefs -filed herein' by, the General Counsel and theAssociation, I 'make the following- 'FINDINGS OF-FACTO^^p I: JURISDICTION'The 'pleadings, admissions; and evidence* herein esta-b-'now, and has been at all times material herein, a-nonprof-itcorporation duly organized under, and existing by_virtue of, the laws of the State of Kansas. The Associa-tion is engaged in the business of providing services suchas lobbying and negotiating collective-bargaining agree-ments with school districts on behalf of local associationsof educators. The Association is - supported by dues-payingmembers, and is - headquartered in' -Topeka,Kansas, where it employs a- staff of program specialists.From this facility, the Association directs field represent-atives in the delivery of services to its members.5 Duringthe 12 months preceding the issuance of the complaint inthis case, a 'period which is representative of all timesmaterial herein, the Association, in the course and con-duct of its operations within the State of Kansas, pur-chased goods and services valued in excess of $50,000 di-rectly from sources located outside the State of Kansas.Thus, as alleged and admitted, I find that the Associationis now, and-has been at all times material herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the: Act.-Also, as alleged and admitted, I find that the Union isnow, and'has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct..-11.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union represents all of the Association's full-timeand regular part-time professional employees. The Unionand the Association have been parties to a number ofsuccessive collective-bargaining agreements, and the cur-rent contract took effect on July 1, 1983. Under the con-tract,-new" employees are " in - a probationary statusduring their first 12 months of employment with the As-sociation! -Probationary employees enjoy all - the rightsand, privileges conferred by the contract on all other unitemployees, including use of the grievance procedure, butexcepting'. the right to-appeal discipline and discharge toarbitration."; Voluntary transfers are mentioned in-articlel 1-of the contract, which reads as follows:iAll dateshereinafter are in 1983unless otherwise stated2The term "General Counsel," when used herein, will normally referto the attorney in the case acting on behalf of the General Counsel of theBoard,'through the Regional Director The Association denies that,ithadcollective-bargainingagreement-The Associatio"n' also'argues that the re=with-andthus theissue isimoot'.2 'The pertinent,parts,of the Act (29 US C § 151 et seq) provide asfollows'S'66--8-(a) It shall be;aii-unfaii-labor practice for' an employer=(1)to interferewith,.restrain,i rights guaranteed.in Section, 7,.(5)-to-refuse to,bargain collective-ly with; the representative of his employeesSec` 7" Empl'oyees' shall havethe 'nght 'to self-organization; 'toloin,or assistlabor organizations, to bargain collectivelythroughrepresentativesof, their own— choosing, and to , engage inother concerted activities for-the, purpose of collective bargainin .g orother.mutualaid or protection4 The facts found herein are based on the record as a whole and on myobservation of-thewitnessesThe credibility resolutions herein have beenderived from a review of theentiretestimonialrecord and exhibits withdue regard for the logic of probability, the demeanor, of the,;witnesses,VACANCIES AND VOLUNTARY TRANSFERSA. Notice --";Notification of all vacanciesinK-NEAProfes-sional Staff and UniServ,positions shall be,made -atleast thirty, (30) calendar days prior to the time thatsuch vacancies are to be filled.Notification to eni-and the teachingof;NLRBv.WaltonMfgCo, 369U S 404;408, (1962)As to,those testifying in contradiction of-the findings herein, their testi-mony has been discredited either as having been in conflict with the testi-mony of'credihle'witnesses''itself incredibleand-unworthy'of beliefAlltestimony and evidence,regardless of wheth-er-br not-mentioned-or alluded-to-herein, has been reviewed and weighedin light of theentirerecord'These field'representatives are assigned to deliver, services"withingeographical-districts throughout the'State of Kansas'Each such districtis referred to as a UniServ district,and each UniServ district appears toact as a joint employer with the association of the field representativesassigned, to itNo UniServ district,has been charged, individually withviolating the Act KANSAS EDUCATION ASSN.ployees shall precede notification to other personsor agencies by fourteen (14) calendar days. All noti-fications to employees shall be by first class mail (orpersonal delivery where appropriate) and shall con-tain a description of the position to be filled togeth-er with the qualifications required and the expecteddate of filling. Current employees applying for man- -agement positions to be filled shall be granted aninterview.B. Special ConsiderationsThe following special considerations in the orderlisted shall apply to employees making applicationfor a transfer' whenever- staff openings within thebargaining unit occur whether they are new posi-tions or vacancies.1.Current employeesshallbe given prioritywhenever their qualifications are equal or superi-or to other- applicants.2.Ethnicminorities shallbe affirmativelysought so as to assure that such minorities areemployed in approximate proportion to theirratio of the population of Kansas.3.Womenshallbe given priority whenevertheir qualifications are equal or superior to otherapplicants.C. Exchange of AssignmentsWhen two or more employees seek to ex-change assignments, the employees involved. shallmake written request to the employer. The ex-change will,be contingent upon approval by theemployer. -,The contract also contains a management-rights clausewhich reads as follows:-The- employer retains. -and reserves to itself allrights, powers, privileges, duties, responsibilities andauthority conferred upon -and vested in it by law,retain the right to carry out the ordinary and cus-functions of management and to adopt poli-tomarycies, rules, regulations and practices in furtherancethereof except as limited by the terms of this agree-,ment.-About September 22, David Kirkbride, the Union'sstaff rights committee chairperson, who is the principalunion official responsible for administering the collective-bargaining' agreement, was contacted by employee SteveLopes.They had a long, conversation during whichLopes informed Kirkbride that 'he 'had been discussingthe, possibility, of a transfer with the Association's attor-ney, David Schaunei. Lopes' told'Kirkbride that the As-sociationwould be willing to, transfer -him if he wouldaccept probationary status.' Thereafter, on September 26,Kirkbride became aware that' employee Charles ' Johnshad executed a transfer agreement with the Association.66Kirkbnde indicated that he did not actually become aware that thesetransfer agreements were conditioned on reversion to probationarystatus,resulting in the loss of access to the arbitration procedure,until he actual-643By letter dated November 21, Kirkbride, on behalf of theUnion, objected to these directnegotiationswith em-ployees and requested a copy of.each, and every such ex-tracontractualagreementwhich the Association hadmade withbargaining.unitemployees since 1980. JohnLloyd, the Association's executive director, responded tothat letter, but nodocumentswere provided to theUnion. On March 2, 1984, just prior to the commence-ment of the hearing inthis case,theAssociation fur-nished copies of all suchagreements.At this time, it wasdiscovered that the Association had also entered into atermination of service agreement with employee ClaytonLloyd around.June 1983, whereby Clayton Lloyd agreedto resign about June 30 in return for a monetary buy-out.' The Johns transferagreementtook effect on May15 when he assumed his new position. The Lopes agree-ment was executed about October 22, and Lopes as-sumed his new position on October 24. Both transferswere conditioned on reversion to probationarystatus.Johns' probationary- status was subsequently lifted as aresult of his job performance some 7 or 8 months afterhis transfer.'agreements are direct dealings intended to circumventthe collective-bargaining agreement and the Union. TheGeneral Counsel also contends that the 'terms of thetransfer agreements are contrary to the transferterms in -the collective-bargaining agreement, and are thus unilat-eralmidterm changes in violation of Section 8(a)(5) oftheAct.The Company essentially denies theseallega-tions .and raises a number of arguments such as mootnessand waiver in the event it is found there was a duty tobargain and furnish the information requested.8 TheGeneral Counselalso arguesthat the'Clayton Lloyd buy-out agreement was accomplished without consultationwith, or notice to' the Union, evidencing' a pattern of'direct dealing and a' desire to avoid the grievance and ar-bitration provisions of the collective-bargaining agree-ment.Finally, the General Counsel submits that the in-formation requested. by' the Union was relevant and nec-essary for the performance 'of its duties as the employees'representative:--B. TheTransferAgreementsJohn'Lloyd,the Association's executive director, wasinitially,approached by employees Lopes and Johnsabout the. possibility of transfer within the Association.Lopes learned of an opening .about September 1, andwrote to Lloydon September 14 to inquire about the po-sition.`Johns talkedwith Lloydabout the possibility ofan exchange of positions with another incumbent em-ployee some time early in 1983.There is no question thattheir interest in transferring was promptedby job, diffi-culties they each, were experiencing in their current posi-ly received a copy of the Lopesagreementin early November. However,otherevidence and testimony reflectsthe contrary7This buy-outagreement is not thesubject ofany allegation in thecomplaint8Curiously,theAssociation never tackled headon the issue as towhether ithad a definitebargainover thetransfers-under theterms of the agreementi 644DECISIONS OF NATIONAL LABOR -RELATIONS BOARDtions.The Johns transfer agreement is prefaced by thestatement that the transferwas "in lieuof terminationfrom employment- with [the Association]."Johns testified that he was concerned - about stayingemployed and apparently wanted-the matter kept confi-dentialLopes admitted that his working relationship inhis previous position was not "all that satisfactory," anditwas Lloyd's opinion that if Lopesremainedin that job,he would -have been ;terminated. -Lloyd appeared to have- been concerned about the per-sonal welfare of both Johns and Lopes, and he obviouslywas interestedin seeing-them remain employed' with the,Association. Johns was being transferred- instead of fired,and Lloyd had attempted. to secure alternative employ-moting Lopes for this transfer, Lloyd enlisted-the sup-- port of-several other influential employees and encour-aged them to try to persuade the- appropriate decision,makers to hire Lopes.9highly concerned that Lopes continue his employment,with the Association. Union Director Kirkbride testifiedthathe favored, the transfer, . andUnion President,Thomas Flannigan,.was one of the, individuals, requestedby Lloyd to lobby for the transfer. In fact,-there is eventhe suggestion, that, the Union initially. 'chose: to refrainfrom confronting- the Association,about the possible, un-,,jeopardize Lopes' transfer. As already noted, the Unionwas aware that Lopes 'was discussing. the, possibility oftransferring with Association officials, and that the Asso-ciation -was willing to. agree-- if the transfer was condi-tioned on Lopes' acceptance of probationary status. The .issue of such a provision was taken up , with the Union'sstaff rights committee; and on September 26 Kirkbrideinformed Lopes that the committee did not agree withthe reversion to- probationarystatus.Lopes testified thatUnion Director. Kirkbride told him the committee didnot'. necessarily agreewith the condition (probationarystatus), but that Kirkbride added, "Do what you have todo." Kirkbride testified that he advised Lopes not, to signsuch an agreement. Union President Flannigan addedthat he heard Kirkbride tell Lopes that a transfer condi-tioned on reversion to probationarystatus wasso repug-nant to the Union that it would be unacceptable. Yet nei-ther Flannigan nor Kirkbride raised any objection with'the Association until November 21, nearly a month afterLopes' transfer was completed,and almost2monthsafter the Union became aware of the objectionable con-dition. 10Flannigan went so far as to testify that, eventhough he had ample"opportunity to raise the matter'with Lloyd during the week of September 26; he made aconscious decision not to confront him. i i9Lopes was applying for the job of field representative for one of theUniSeev districts;`and, m orderrto be hired; he needed the'approval of theadministrative board for that -UmServ district' -10Kirkbride admitted that on October 21 Lopes called and informedhim that the transfer agreement had been signed11Ktrkbnde and Flannigan concede that they did not confront the As-sociationwith these objectionsHowever, they contended that they be-lieved Lopes would convey the Union's objections to Lloyd and refuseParagraph 6 of the complaint alleges that the terms ofthese transfer agreements are contrary to the "terms oftransfer" contained -in the collective-bargaining agree-ment. However,'the agreement does not include "termsof transfer." The provision on voluntary transfers merelydiscusses employee notification of vacancies, preferentialhiring treatment for current workers, women and minori-ties, and applications for assignment exchanges. The con-tract does not speak of the rights accorded transferringemployees, or set out a specific procedure'for obtaining atransfer.Furthermore, the General Counsel has not pre-sented any evidence as to what the usual transfer proce-dure was. There is therefore nothing in the record to es-tablish that the negotiation or consummation of a transferagreement ,between an individual employee and the As-sociation in and of itself violates the Act.The Union and the General Counsel contend that thecondition of reversion to probationary status contained inthe transfer agreements is repugnant to the collective-bargaining agreement and violative of the Act. However,the only-discussion of a probationary status in the collec-tive-bargaining agreement is -the definition of a proba-tionary employee as one employed for less than 1 yearand who' has, all-the rights and privileges afforded otheremployees, except the right to appeal discipline and dis-charge to arbitration. Admittedly, the collective-bargain-ing, agreement,is silent astowhether a permanent em-ployee might be placed on probationary status. The spe-cific rights of transferred employees and the proper pro-cedure for obtaining transfers are- not delineated in the,agreement, and there is no evidence that such' subjectshave ever been discussed in negotiations between theUnion and 'the Association. 12 The contract does includea management-rights clause which reserves to the com-pany "the right to carry out the ordinary and customaryfunctions of management and to adopt policies . . . andpractices in .furtherance thereof, -except as limited by theterms of [the collective-bargaining] agreement.In my opinion the Association's actions in this case fallwithin "the, customary functions of management." I findthat the transferagreementsinvolved in this case werewellwithin management's prerogative to negotiate andexecute. The Association was simply establishing a prac-tice for carrying out itsmanagementfunction while serv-ing both its best interests and the best interests of Lopesand Johns. As Kirkbnde stated, "[i]t was in [Lopes'] bestinterest to be transferred and [the Union] was very muchdesirous of assisting him in accomplishing this." The As-sociationwas merely 'trying to accommodate two indi-vidual employees in retaining -employment, while pro-tecting the interests of the Association at the same time.'Each of these employees had a record of questionableperformance: Lloyd was obviously interested in securingthese transfers for Lopes and Johns, but he was unwill-ing to ignore their recent work history. The Associationcould easily have left the matter alone, and perhaps ulti-mately terminated the two employees. Instead, it choseto sign the agreementin accordance with their advice, and that the Asso- -ciationwould then drop the condition12The Union, of course, had the right and opportunity to raise thesubjectduring contract negotiations .KANSAS EDUCATION ASSN.to fashion a compromise in the interest of everyone. Itdid not act contrary to any term of the collective-bar-gaining agreement,but rather it sought to carry out theday-to-day operations of itsbusiness.The Association didnot discriminateagainst theseemployees in anymanner,and it does not appear that its effortsin consummatingthe transfers were motivated by, anything other than itsdesire to resolve each of these individualsituations ami-cably and. to the benefit of all concerned.-Ifind and conclude that under the circumstances ofthis case, the General Counsel has failed to-establish thatthe Association violated Section8(a)(5) and(1) and Sec-tion 8(d) of the Act, and I shall thereforerecommendthat the complaint be disihissed. 13On the foregoing findings offact and initialconclu-sions, andon the entire record, -Imakethe following -CONCLUSIONS OF LAW1.That the Association'isan- employer engaged incommerce within the- meaning of Section 2(2), (6), and(7) of the Act.-,13Given my resolution of the transferissue,I-find it unnecessary toreach the issues raised by the Association that the Union waived or is .'estopped from asserting its claimed right to bargain over the Lopes trans-fer,or that the issue of a violation of the Act with respect to Johns isnow moot inasmuch as he is no longer a probationary employee Par 7of the complaint alleges that the Association failed and refused to furnishthe Union with information necessary for'and relevant to the perform-ance of its function as the exclusive bargaining representative of unit em-ployeesThe Union requested that the Association furnish it with a copyof each and every "memorandum of understanding" or any other docu-ment memorializing extracontractual agreements with bargaining unitpersonnel entered into since--1980 In view of my foregoingfindings andconclusions, and more particularly my finding that the-individual transferarrangements were not extracontractualagreements,I find that the failureof the Association to furnish this information was not violative of theAct As indicated earlier, the information has since been furnished6452.That the Charging Party Union -is -a labororganiza-tion withinthe meaningof Section 2(5) of the Act.3.That the Charging Party--Union is, and was at alltimes materialherein, the exclusive collective-bargainingrepresentativeof the. Company's employees in the fol-lowing appropriate unit:.All full-time and regular part-time professional em-ployees employed by 'Respondent at its facility lo-cated at 715 West 10th Street, Topeka, Kansas, in-cluding the Director of Finance and Accountingand all full-time and, regular part-time UniServ Di-rectors employed by Respondent and the UniServ-,Districts as joint employers at their facilities locatedthroughout the State of Kansas, excluding the Exec-utiveDirector,Associate Executive Director, As-sistantExecutive Director, General Counsel, StaffAttorney, clerical employees, guards and supervi-sors as defined in the Act.4.-That the Association, by directly negotiating termsof transfer' with employees Charles Johns and SteveLopes, and incorporating those terms in'written memo-tlie'Union, did not act contrary to the.terms of the exist-ing 'collective-bargaining agreement, and did not effectu-ate -a midterm 'modification of said agreement, and thatthus the Association did not violate Section 8(a)(5) and(1) of the Act.5.That 'the' Association in this case has not otherwiseviolated the Act.'--[Recommended Order for dismissal omitted. from pub-lication.]